DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 7/16/20 in which claims 1-20 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 2020/0351233 to Raskar. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the same method of providing haptic stimulation feedback to users.

U.S. Patent No. 10,742585
App No. 16/931285
1.  A method comprising: by one or more computing devices, accessing a notification to be sent to a user;  by one or more computing devices, 
determining that a current delivery context of the user indicates a preference 
for delivery of notifications by haptic stimulation;  by one or more computing 
devices, retrieving, from a history service: historical notification data 
associated with the user with respect to the current delivery context of the 
notification;  and ranking conversion scores for each of one or more 
haptic-enabled delivery channels, wherein a conversion score indicates a 

computing devices, determining a notification policy to apply to the 
notification based at least in part on the notification, the historical 
notification data, the conversion scores, or the current delivery context;  by 
one or more computing devices, maintaining a mapping of predefined 
personal-identification haptic patterns to message-sender IDs, and the 
determining of the notification policy includes determining whether the source 
of the notification matches one of the mapped message-sender IDs, wherein the 
sending of the notification to the at least one of the haptic-enabled delivery 
channels includes executing the predefined personal-identification haptic 
pattern mapped to the message-sender ID that matches the source of the 
notification;  and by one or more computing devices, selectively sending the 
notification to at least one of the haptic-enabled delivery channels in 
accordance with the notification policy for delivery using haptic stimulation.

sent to a user;  determining a haptic pattern associated with the notification 
based at least on a sender of the notification;  and sending the notification 
to a first haptic-enabled delivery channel for a delivery of the notification 
using haptic stimulation to the user's skin, wherein the applied haptic 
stimulation corresponds to the determined haptic pattern. 




Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 8-9, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0123775 to Kerdemelidis.

a.	As per claim 1, Kerdemelidis teaches a method comprising, by a computing device: accessing a notification to be sent to a user (See paragraph [0049], which displays and notifies the user through preferably haptic or tactile mechanisms); determining a haptic pattern associated with the notification based at least on a sender of the notification (See paragraph [0057]); and sending the notification to a first haptic-enabled delivery channel for a delivery of the notification using haptic stimulation to the user's skin, wherein the applied haptic stimulation corresponds to the determined haptic pattern  (See paragraph [0057-0058, 0065 and 0069]).

b. 	As per claim 8, Kerdemelidis teaches wherein the applied haptic simulation includes at least one of a distributed pressure force, a pin-point force, a vibration, a scratching sensation, or a tracing sensation to the user's skin (See paragraph [0035]).

c. 	As per claim 9, Kerdemelidis teaches wherein the tracing sensation forms patterns in accordance with the notification, wherein the tracing sensation is achieved by an actuator that applies a moving stimulation to the user's skin, and wherein the actuator is within a housing  (See paragraph [0055]).

d. 	As per claim 18, Kerdemelidis teaches wherein the haptic pattern includes a letter, a number, or a geometric shape (See paragraph [0069]).

which displays and notifies the user through preferably haptic or tactile mechanisms); determine a haptic pattern associated with the notification based at least on a sender of the notification (See paragraph [0057]); and send the notification to a first haptic-enabled delivery channel for a delivery of the notification using haptic stimulation to the user's skin, wherein the applied haptic stimulation corresponds to the determined haptic pattern (See paragraph [0057-0058, 0065 and 0069]).

f. 	As per claim 20, Kerdemelidis teaches a system comprising: one or more processors  (See paragraph [0065]); and a memory coupled to the processors comprising instructions executable by the processors  (See paragraph [0065]), the processors being operable when executing the instructions to: access a notification to be sent to a user  (See paragraph [0049], which displays and notifies the user through preferably haptic or tactile mechanisms); determine a haptic pattern associated with the notification based at least on a sender of the notification (See paragraph [0057]); and send the notification to a first haptic-enabled delivery channel for a delivery of the notification using haptic stimulation to the user's skin, wherein the applied haptic stimulation corresponds to the determined haptic pattern (See paragraph [0057-0058, 0065 and 0069]).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. Publication No. 2007/0176742 to Hofmann et al.

a. 	As per claim 2, Kerdemelidis et al teaches the claimed invention as described above.  However, Kerdemelids et al fails to teach wherein the determining the haptic pattern associated with the notification comprises: accessing a mapping of predefined personal-identification haptic patterns to notification- sender identifiers; and determining a predefined personal-identification 
	Hofmann et al teaches wherein the determining the haptic pattern associated with the notification comprises: accessing a mapping of predefined personal-identification haptic patterns to notification- sender identifiers; and determining a predefined personal-identification haptic pattern corresponding to an identifier associated with the sender of the notification based on the mapping  (See paragraph [0023]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Hogmann et al in the claimed invention of Kerdemelids et al in order to convey information to a user of a mobile communication device by tactile means (See paragraph [0002]).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. Publication No. 2014/0136629 to Nguyen.

a. 	As per claim 3, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelids et al fails to teach determining that a current delivery context of the user; retrieving, from a history service: historical notification data associated with the user with respect to the current delivery context of the notification; and ranking conversion scores for each of one or more haptic-enabled delivery channels, wherein a conversion score indicates a probability of the user interacting with the notification; determining a notification policy to apply to the notification based at least in part on the notification, the historical notification data, the conversion scores, or the current delivery context of the user.

	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Nguyen in the claimed invention of Kerdemelids et al in order to provide smart notifications based on relevance level.

b. 	As per claim 4, Kerdemelidis et al teaches the claimed invention as described above.  Furthermore, Kerdemelidis et al teaches wherein the first haptic-enabled delivery channel is selected among one or more haptic-enabled delivery channels available for the delivery of the notification using haptic stimulation to the user's skin based on the determined notification policy (See paragraph [0035]).

8.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis et al in view of U.S. Publication No. 2014/0136629 to Nguyen as applied above, and further in view of U.S. Publication No. 2007/0176742 to Hofmann et al.


	Hofmann et al teaches wherein the notification policy is further based on a priority setting for the notification (See paragraph [0032]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Hogmann et al in the claimed invention of Kerdemelids et al in order to convey information to a user of a mobile communication device by tactile means (See paragraph [0002]).

b. 	As per claim 6, Kerdemelidis et al in view of Nguyen teaches the claimed invention as described above.  However, Kerdemelidis et al fails to teach wherein an intensity of the applied haptic stimulation to the user's skin is dependent upon the priority setting.
	Hoffmann et al teaches wherein an intensity of the applied haptic stimulation to the user's skin is dependent upon the priority setting (See paragraph [0032]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Hogmann et al in the claimed invention of Kerdemelids et al in order to convey information to a user of a mobile communication device by tactile means (See paragraph [0002]).

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. Publication No. 2013/0227411 to Das et al.


	Das et al teaches wherein the applied haptic stimulation includes at least one of an applied elevated temperature or lowered temperature from an ambient temperature (See paragraph [0035]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Das et al in the claimed invention of Kerdemelidis et al in order to improve flexibility in providing haptic feedback to users.

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S.  Publication No. 2012/0062371 to Radivojevic et al.

a. 	As per claim 10, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelids et al fails to teach wherein the actuator is an electromechanical solenoid having an armature directed to, retract from, and extend towards the user's skin.
	Radivojevic et al teaches wherein the actuator is an electromechanical solenoid having an armature directed to, retract from, and extend towards the user's skin  (See paragraph [0049]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Radivojevic et al in the claimed invention of Kerdemelidis et al in order to provide skin stimulation.

11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. Publication No. 2018/0036531 to Schwarz et al.

a. 	As per claim 11, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelids et al fails to teach wherein the actuator is a blower that selectively applies air pressure to the user's skin.
	Schwarz et al teaches wherein the actuator is a blower that selectively applies air pressure to the user's skin (See paragraph [0297]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Schwarz et al in the claimed invention of Kerdemelidis et al in order to improve flexibility in providing haptic feedback to users

12.	Claim 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. Publication No. 2017/0068318 to McClure et al.

a. 	As per claim 12, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelids et al fails to teach wherein the actuator comprises ferrofluid that changes shape from a rest shape to an active shape in response to an applied magnetic field, and wherein the ferrofluid applies pressure to the user's skin when in its active shape.
	McClure et al teaches wherein the actuator comprises ferrofluid that changes shape from a rest shape to an active shape in response to an applied magnetic field, and wherein the ferrofluid applies pressure to the user's skin when in its active shape (See paragraph [0075]).


b. 	As per claim 13, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelids et al fails to teach wherein: the housing includes an array of individually actuatable electromagnets; the ferrofluid being trapped between the array of electromagnets and a flexible film that faces the user's skin; and a position of the active shape of the ferrofluid corresponds to a position of an actuated electromagnet.
	McClure et al teaches wherein: the housing includes an array of individually actuatable electromagnets; the ferrofluid being trapped between the array of electromagnets and a flexible film that faces the user's skin; and a position of the active shape of the ferrofluid corresponds to a position of an actuated electromagnet (See paragraph [0075]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of McClure et al in the claimed invention of Kerdemelidis et al in order to improve flexibility in providing haptic feedback to users

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S.  Publication No. 2016/0335778 to Smits.

a. 	As per claim 15, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelids et al fails to teach wherein the housing provides planar movement control of the actuator by use of a spirograph.

	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Smits in the claimed invention of Kerdemelids et al in order to provide tactile feedback to a user of a device.

14.	Claim is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. Publication No. 2018/0074661 to Zhao et al.

a. 	As per claim 17, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelids et al fails to teach wherein the haptic pattern includes an ideogram representation of the sender of the notification.
	Zhao et al teaches wherein the haptic pattern includes an ideogram representation of the sender of the notification (See paragraph [0012]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Zhao et al in the claimed invention of Kerdemelidis et al in order to improve flexibility in providing haptic feedback to users

Allowable Subject Matter
15.	Claims 14, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2009/0215432 to Matsuoka teaches vibration tone differentiation.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444